     Case 4:20-cv-04030-SOH Document 6               Filed 04/21/20 Page 1 of 5 PageID #: 26



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

KRISTINA ELIZABETH DAVIS                                                                  PLAINTIFF


v.                                      Civil No. 4:20-cv-4030


SHERIFF BRYAN MCJUNKINS, Howard
County, Arkansas; and INVESTIGATOR
JOEY DAVIS                                                                            DEFENDANTS

                                               ORDER

         This is a civil rights action filed by Plaintiff Kristina Elizabeth Davis pursuant to 42 U.S.C.

§ 1983. Plaintiff proceeds pro se and in forma pauperis. The case is currently before the Court for

preservice screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant

to the PLRA, the Court must screen any complaint in which a prisoner seeks redress from a

governmental entity, officer, or employee. 28 U.S.C. § 1915A.

                                         I. BACKGROUND

         Plaintiff is currently incarcerated in the Howard County Jail, awaiting trial on pending state

criminal charges. (ECF No. 1, p. 4). She filed her Complaint on April 3, 2020. (ECF No. 1).

Plaintiff alleges that she was falsely arrested for residential burglary in October 2019 and that “a

deputy and Investigator [and] Sheriff” are aware that another person committed, and was

subsequently arrested for, that crime. (ECF No. 1, p. 5). Plaintiff alleges that the owner of the

home at which she was arrested called the sheriff and requested that she be released, but the request

was ignored. Id. Plaintiff describes her claims in this case as false imprisonment and “disregard

for rights on hearing/jury speedy trial.” Id. at p. 4. She asserts her claims against Defendants in

their official capacities only.
 Case 4:20-cv-04030-SOH Document 6                 Filed 04/21/20 Page 2 of 5 PageID #: 27



       Plaintiff alleges that, after her arrest, Defendant McJunkins—the Howard County sheriff—

told her that he was “the judge and jury” and that he would make sure that she received a maximum

sentence. She alleges that he has been negotiating her sentence with the prosecutor’s office and has

prevented her from accessing her court-appointed attorney or discussing a plea bargain. She also

says that her court-appointed attorney showed her a text message saying that her plea bargain was

“up to [Defendant McJunkins].” She alleges that she asked her attorney why Defendant McJunkins

was involved in her legal case and was told “that is just the way it is.” Plaintiff appears to allege

that the person who filed charges against her is related to Defendant McJunkins and “is in the

Sheriff’s pocket.” Id. at pp. 5-6. Plaintiff also alleges that Investigator Joey Davis “[filed] false

charges and imprisonment,” and that he ignores real crimes and acts as an attorney. Id. at p. 7. She

describes her official capacity claims against McJunkins and Davis as “using the law to harass me

for personal reasons involved in my being frivolously charged.” Id. at pp. 7-8.

       Plaintiff seeks injunctive relief. She states that she wants a fair and speedy criminal trial in

a different venue than Howard County. She also wants Defendant McJunkins and his investigators

to no longer “be allowed on decisions of the courts after charges are filed.” (ECF No. 1, p. 9). She

also wants Defendants to be required to ensure that criminal charges are valid when they are filed.

                                         II. STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2) seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it does



                                                  2
 Case 4:20-cv-04030-SOH Document 6                 Filed 04/21/20 Page 3 of 5 PageID #: 28



not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted sufficient

facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less stringent

standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537, 541 (8th

Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, even a pro se plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8

Cir. 1985).

                                        III. DISCUSSION

       Plaintiff asserts official-capacity claims for false arrest/imprisonment and denial of a speedy

criminal trial against Defendants. These claims relate to an ongoing state criminal proceeding

against Plaintiff. Plaintiff’s claims in this case challenge the validity of the pending state criminal

proceedings against her, so the claims are barred by the so-called Younger abstention doctrine.

       Generally, federal courts have a “virtually unflagging obligation” to exercise their

jurisdiction in proper cases. Colo. River Water Conservation Dist. v. United States, 424 U.S. 800,

817 (1976). “This exercise of jurisdiction is constrained, however, by traditional principles of

equity, comity, and federalism.” Alleghany Corp. v. McCartney, 896 F.2d 1138 (8th Cir. 1990).

The United States Supreme Court has established several limited abstention doctrines to preserve

such principles. Beavers v. Ark. State Bd. of Dental Exam’rs, 151 F.3d 838, 840-41 (8th Cir. 1998).

One such abstention doctrine is set forth in Younger v. Harris, 401 U.S. 37 (1971).

       The Younger doctrine “directs federal courts to abstain from accepting jurisdiction in cases

where granting [equitable relief] would interfere with pending state proceedings” involving

important state interests. Night Clubs, Inc. v. City of Fort Smith, Ark., 163 F.3d 475, 477 n.1 (8th

Cir. 1998). The Younger abstention doctrine reflects the public policy that disfavors federal court



                                                  3
    Case 4:20-cv-04030-SOH Document 6                        Filed 04/21/20 Page 4 of 5 PageID #: 29



interference with state judicial proceedings and is based on the principles of comity and federalism.

See Ronwin v. Dunham, 818 F.2d 675, 677 (8th Cir. 1987).

         Three factors must be determined affirmatively to warrant Younger abstention: (1) there

must be an ongoing state judicial proceeding, that (2) implicates important state interests, and (3)

the state proceeding must afford an adequate opportunity to raise the federal questions presented.

Fuller v. Ulland, 76 F.3d 957, 959 (8th Cir. 1996). If all three factors are met, the federal court

must abstain unless it detects “bad faith, harassment, or some extraordinary circumstance that would

make abstention inappropriate.” Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 435 (1982). This bad faith exception “must be construed narrowly and only invoked in

extraordinary circumstances.” Aaron v. Target Corp., 357 F.3d 768, 778-79 (8th Cir. 2004)

(internal quotation marks omitted).

         The Court finds that the Younger abstention doctrine applies to Plaintiff in this case. She

claims that she was falsely arrested for a crime she did not commit and that she is being denied a

speedy criminal trial. These claims involve an ongoing state judicial criminal proceeding against

her, the state of Arkansas clearly has an important interest in enforcing its criminal laws, and

Plaintiff has given no indication that she cannot raise her constitutional claims during the state

criminal proceedings. Conley v. Hiland, No. 4:15-cv-0359-SWW, 2015 WL 4096152, at *1 (E.D.

Ark. July 7, 2015). There is also no indication of bad faith or any other extraordinary circumstance

that would make Younger abstention inappropriate. Consequently, Younger applies to this case.

         When a plaintiff seeks only injunctive relief, Younger “contemplates the outright dismissal

of the federal suit, and the presentation of all claims, both state and federal, to the state courts.”1



1
 In contrast, for cases where damages are sought in the federal suit, “traditional abstention principles generally require
a stay as the appropriate mode of abstention.” Night Clubs, Inc., 163 F.3d at 481 (citing Quackenbush v. Allstate Ins.
Co., 517 U.S. 706, 730 (1996)).

                                                            4
 Case 4:20-cv-04030-SOH Document 6                Filed 04/21/20 Page 5 of 5 PageID #: 30



Gibson v. Berryhill, 411 U.S. 564, 577 (1973). Plaintiff does not seek compensatory damages and

only seeks injunctive relief in this case, namely, that she be afforded a speedy criminal trial in a

venue other than Howard County and that Defendants be prohibited from interfering with criminal

cases. Accordingly, the Court finds Plaintiff’s claims are barred by the Younger doctrine and should

dismissed. 28 U.S.C. § 1915A(b).

                                       IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 21st day of April, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                 5
